STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     March 10, 2015
               Plaintiff-Appellee,

v                                                                    No. 319107
                                                                     Oakland Circuit Court
MARGO REGINA SWANN,                                                  LC No. 2012-243442-FH

               Defendant-Appellant.


Before: GLEICHER, P.J., and CAVANAGH and FORT HOOD, JJ.

PER CURIAM.

       Following a bench trial, the circuit court convicted defendant of assault with a dangerous
weapon (felonious assault), MCL 750.82(1), and malicious destruction of property valued
between $200 and $1,000, MCL 750.377a(1)(c)(i). Defendant contends that the prosecution
presented insufficient evidence that objects she employed during the assault were transformed
into “dangerous weapons,” rendering her felonious assault conviction insupportable. We
disagree and therefore affirm.

                                        I. BACKGROUND

        Defendant visited the laundromat where the victim was employed because she suspected
the victim was having an affair with her husband. The victim was four or five months pregnant,
informed defendant of this fact, and stated her desire not to engage in physical combat.
Defendant was not deterred and the two women engaged in a two-minute fray, wrestling, pulling
each other’s hair, and throwing punches. After a customer pulled the women apart, the victim
went behind the counter and called 911. Despite knowing that police had been summoned,
defendant began to throw objects from around the laundromat at the victim. These included
magazines, detergent containers, beverages, and a small garbage bin. Defendant also threw a
heavy scale used to weigh laundry and a large metal laundry cart with a tall extension pole. The
victim sustained several bruises from blocking the incoming items.

                             II. SUFFICIENCY OF THE EVIDENCE

        Defendant’s sole challenge on appeal is that insufficient evidence supported her use of a
dangerous weapon during the assault. The court’s decision was based on its characterization of
the scale and laundry cart as dangerous weapons. As these large, heavy, metal items were used
in an attempt to cause serious injury to the victim, we reject defendant’s plea for appellate relief.

                                                -1-
        In the face of a sufficiency challenge, we apply de novo review and view the evidence in
the “light most favorable to the prosecution to determine whether the trial court could have found
that the essential elements of the crime were proved beyond a reasonable doubt.” People v
Wilkens, 267 Mich. App. 728, 738; 705 NW2d 728 (2005). In doing so, we must “draw all
reasonable inferences and make credibility choices in support of the [] verdict.” People v
Nowack, 462 Mich. 392, 400; 614 NW2d 78 (2000).

        Pursuant to MCL 750.82(1), “a person who assaults another person with a gun, revolver,
pistol, knife, iron bar, club, brass knuckles, or other dangerous weapon without intending to
commit murder or to inflict great bodily harm less than murder is guilty” of felonious assault.
(Emphasis added.) The prosecution must establish three elements to support a conviction: “(1)
an assault, (2) with a dangerous weapon, and (3) with the intent to injure or place the victim in
reasonable apprehension of an immediate battery.” People v Nix, 301 Mich. App. 195, 205; 836
NW2d 224 (2013) (quotation marks and citation omitted, emphasis added).

       That a laundry cart and scale are not generally used as weapons does not preclude
defendant’s conviction of felonious assault. It has long been established that commonplace,
seemingly innocuous items can be dangerous weapons when used “against another in furtherance
of an assault” and employed in a manner “capable of inflicting serious injury.” People v
Goolsby, 284 Mich. 375, 378; 279 N.W. 867 (1938). “Whether an object is a dangerous weapon
depends upon the object itself and how it is use[d].” People v Barkley, 151 Mich. App. 234, 238;
390 NW2d 705 (1986). For example, “[a] screwdriver used as a knife would fall into this
category.” Id. Ultimately, it is a question of fact whether an item is a dangerous weapon under
the unique circumstances of any particular case. People v McCadney, 111 Mich. App. 545, 550;
315 NW2d 175 (1981).

        Here, defendant launched a heavy metal scale and a large metal cart at the victim. Such
items flung through the air with the purpose of striking another are “capable of inflicting serious
injury.” Defendant’s attempt to recharacterize as benign her use of these objects is futile. So
too are defendant’s efforts to rewrite Goolsby as requiring the use of the object in a way likely to
cause serious injury. The circuit court heard the victim’s testimony and reviewed security
footage of the assault. From this evidence, the court could conclude that defendant assaulted the
victim with two dangerous weapons with the intent to injure the victim. We discern no error in
the court’s conviction following the bench trial.

       We affirm.



                                                             /s/ Elizabeth L. Gleicher
                                                             /s/ Mark J. Cavanagh
                                                             /s/ Karen M. Fort Hood




                                                -2-